Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 13, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163236(119)                                                                                          Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  ALWATEN COMPANY FOR GENERAL                                                                           Elizabeth M. Welch,
  TRADING & OIL SERVICES, LLC, TROY                                                                                   Justices
  TRADING, INC., MOHAMMED AL-JABERI,
  and ALI AL-JABERI,
              Plaintiffs-Appellees,
                                                                    SC: 163236
  v                                                                 COA: 352721
                                                                    Wayne CC: 18-002526-CB
  WALEED K. YOUSIF,
           Defendant-Appellant,
  and
  NABEEL YOUSIF, LOBNA YOUSIF, MARTIN
  YOUSIF, J.P. MORGAN CHASE BANK, N.A.,
  and JESSICA SHARP,
              Defendants.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to exceed the page
  limitation of his reply is GRANTED. The 15-page reply submitted on August 5, 2021, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 13, 2021

                                                                               Clerk